950 F.2d 731
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Mungenia D. MUNGIN, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 91-3418.
United States Court of Appeals, Federal Circuit.
Nov. 25, 1991.

Before PAULINE NEWMAN, ARCHER and MICHEL, Circuit Judges.
DECISION
PAULINE NEWMAN, Circuit Judge.


1
Ms. Mungenia D. Mungin appeals from the final decision of the Merit Systems Protection Board, Docket No. AT34439110407 (April 30, 1991), dismissing her appeal for want of jurisdiction.   We affirm.

OPINION

2
Ms. Mungin retired from her position with the United States Postal Service in March 1977, after seven years of service, and was paid a disability retirement annuity.   In July, 1988 OPM discontinued payments, on learning that Ms. Mungin had fully recovered from her disability.   On numerous occasions, both before and after the termination of her disability annuity, Ms. Mungin applied to the Postal Service for reinstatement to her former position.


3
Upon the application which led to this appeal, the Postal Service declined to reinstate Ms. Mungin because she was not "the best qualified applicant for reinstatement."   Ms. Mungin appealed to the Board, which held that there is no right of appeal from the refusal to reinstate a federal employee who had been retired on disability under 5 U.S.C. Chapter 83 for a condition that was not work-related.   According to the Board, only those employees who had been receiving disability compensation for a work-related injury under Chapter 81 were entitled to priority consideration for restoration to the position formerly held, 5 C.F.R. § 353.303 (1991), and were entitled to appeal to the Board, 5 C.F.R. § 353.401(b)(1991).   No comparable rights are provided to employees who retired for disability under Chapter 83.   Johnson v. Merit Systems Protection Board, 812 F.2d 705, 709 (Fed.Cir.1987).


4
The Board applied the law correctly.   The Postal Service's denial of reinstatement must therefore be affirmed.